Citation Nr: 1530798	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  12-26 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial compensable rating for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  This decision implemented the Board's grant of service connection for hepatitis C and awarded an initial noncompensable rating, which was continued in a February 2010 rating decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested and was scheduled for a video conference hearing in August 2015 from the local RO in Denver, Colorado.  In July 2015, prior to the hearing date, but after the case had been transferred to the Board's jurisdiction, VA received notice that the Veteran had moved to Oklahoma.  As such, he has a requested a transfer of jurisdiction to Oklahoma.  The Board is unable to transfer jurisdiction; therefore, a remand is required for such purpose, along with review of the file by a local representative, and to schedule a new hearing date at the local RO.  

Accordingly, the case is REMANDED for the following action:

Transfer jurisdiction to the Muskogee, Oklahoma RO; and schedule a new video conference Board hearing date.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  





							(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

